This cause was tried in the circuit court on a complaint filed in that court by the circuit solicitor. It was therefore immaterial who made the original affidavit or at whose instance the warrant of arrest was issued. The trial court correctly refused to exclude the evidence on motion of appellant. Section 346, Title 13, Code; Clark v. City of Uniontown, 4 Ala. App. 264,58 So. 725; see, also, Gandy v. State, 81 Ala. 68,1 So. 35, 36.
Writ denied.
GARDNER, C. J., and BROWN and SIMPSON, JJ., concur.